                    Case 21-10527-JTD                 Doc 772       Filed 07/29/21   Page 1 of 11




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
CL H WINDDOWN LLC, et al.,1                                     )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

        I, Gregory Lesage, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On July 28, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via first-class mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

          Monthly Operating Report re: Case No. 21-10527 (Docket No. 760)

          Monthly Operating Report re: Case No. 21-10528 (Docket No. 761)

          Monthly Operating Report re: Case No. 21-10529 (Docket No. 762)

          Monthly Operating Report re: Case No. 21-10531 (Docket No. 763)

          Monthly Operating Report re: Case No. 21-10532 (Docket No. 764)

          Monthly Operating Report re: Case No. 21-10533 (Docket No. 765)

          Monthly Operating Report re: Case No. 21-10534 (Docket No. 766)

          Monthly Operating Report re: Case No. 21-10535 (Docket No. 767)

          Monthly Operating Report re: Case No. 21-10536 (Docket No. 768)

          Monthly Operating Report re: Case No. 21-10537 (Docket No. 769)

          Monthly Operating Report re: Case No. 21-10538 (Docket No. 770)


____________________________________________
1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CL
H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC
(5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub
Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC
(9948).
Case 21-10527-JTD   Doc 772   Filed 07/29/21   Page 2 of 11
Case 21-10527-JTD   Doc 772   Filed 07/29/21   Page 3 of 11




                    Exhibit A
                                                     Case 21-10527-JTD              Doc 772       Filed 07/29/21      Page 4 of 11

                                                                                         Exhibit A
                                                                                  Served via First-Class Mail

                    Name                                       Attention                           Address 1                  Address 2                City     State      Zip
California Department of Resources
Recycling & Recovery                                                                     1001 I St                    Mail Stop 9A              Sacramento      CA      95814
Delaware Secretary of State                    Division of Corporations Franchise Tax    PO Box 898                                             Dover           DE      19903
Delaware Secretary of Treasury                                                           PO Box 7040                                            Dover           DE      19903
Emerging Acquisitions LLC                      Attn: Gary Weber                          3592 W 5th Ave                                         Eugene          OR      97405
Federal Communications Commission              Attn: Matthew Berry                       Office of General Counsel    445 12th St SW            Washington      DC      20554
Internal Revenue Service                                                                 PO Box 21126                                           Philadelphia    PA      19114
Internal Revenue Service                       Attn: Insolvency                          1352 Marrows Rd              2nd Floor                 Newark          DE      19711-5445
Internal Revenue Service                       Centralized Insolvency Operation          PO Box 7346                                            Philadelphia    PA      19101-7346
Nissan Motor Acceptance Corp.                                                            8900 Freeport Pkwy                                     Irving          TX      75063
Office of the Attorney General                 Attn: Michael B. Mukasey                  U.S. Department of Justice   950 Pennsylvania Ave NW   Washington      DC      20530-0001
Office of the United States Attorney for the
District of Delaware                           c/o US Attorneys Office                   Hercules Building            1313 N Market St          Wilmington      DE      19801
Olympic Wire & Equipment Co. Inc.                                                        PO Box 3227                                            Newport Beach   CA      92659
Pennsylvania Office of the Attorney General                                              Strawberry Square            16th Floor                Harrisburg      PA      17120
Pension Benefit Guaranty Corp.                 Office of the General Counsel             1200 K St NW                                           Washington      DC      20005-4026
PNC Equipment Finance LLC                                                                655 Business Center Dr                                 Horsham         PA      19044
Secretary of Treasury                                                                    15th & Pennsylvania Ave NW                             Washington      DC      20220
Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director   3 World Financial Center     Suite 400                 New York        NY      10281-1022
Signature Business Leasing LLC                                                           225 Broadhollow Rd           Suite 132W                Melville        NY      11747
Susquehanna Commercial Finance Inc.                                                      2 Country View Rd            Suite 300                 Malvern         PA      19355
Texas Office of the Attorney General                                                     300 W 15th St                                          Austin          TX      78701
Toyota Industries Commercial Finance Inc.                                                PO Box 9050                                            Dallas          TX      75019-9050
Toyota Motor Corporation                                                                 PO Box 3457                                            Torrance        CA      90510
UMB Bank N.A., as Trustee                                                                120 S Sixth St               Suite 1400                Minneapolis     MN      55402
Wells Fargo Bank N.A.                                                                    PO Box 3072                                            Cedar Rapids    IA      52406-3072




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 1 of 1
Case 21-10527-JTD   Doc 772   Filed 07/29/21   Page 5 of 11




                    Exhibit B
                                                    Case 21-10527-JTD            Doc 772        Filed 07/29/21           Page 6 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                           Attention                                   Address 1                                  Email
                                                                                                                                            bso@saxtonstump.com
     A1 Energy                                      c/o Saxton & Stump LLC                             Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                            csimon@crosslaw.com
                                                                                                       Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                  c/o Cross & Simon LLC                              Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                            mgottfried@elkinskalt.com
                                                                                                                                            tbrooks@elkinskalt.com
     Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP      Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                          c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            john.demmy@saul.com
     Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                            michael.messersmith@arnoldporter.com
                                                    Attn: Michael Messersmith, Sarah Gryll, & Ginger                                        sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP               Clements                                                                                ginger.clements@arnoldporter.com
                                                                                                                                            akramer@otterbourg.com
                                                                                                       Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                 c/o Otterbourg PC                                  Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                            knight@rlf.com
                                                                                                                                            queroli@rlf.com
                                                                                                       Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                 c/o Richards Layton & Finger PA                    Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                       Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP            Kwong                                jsk@lnbyb.com
                                                                                                                                            jedmonson@rc.com
     Berks61 Owner LLC                              c/o Robinson & Cole LLP                            Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                            jeremy.williams@kutakrock.com
     Blue Ridge Bank                                c/o Kutak Rock LLP                                 Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                            john.demmy@saul.com
     Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling   c/o California Department of Justice, Office of the                                     rochelle.udaquillen@doj.ca.gov
     & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick            bryant.cannon@doj.ca.gov
     California Office of the Attorney General                                                                                              bankruptcy@coag.gov
                                                                                                                                            joneill@pszjlaw.com
                                                                                                       Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
     CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP              Golden                               efile1@pszjlaw.com
                                                                                                       Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                       William G. Malcolm, Esq., & Nathan   bill@mclaw.org
     City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation          F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                            olivia.salvatierra@lgbs.com
                                                                                                                                            dallas.bankruptcy@publicans.com
                                                                                                                                            dallas.bankruptcy@lgbs.com
                                                                                                                                            beth.weller@lgbs.com
     Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP          Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 1 of 4
                                                 Case 21-10527-JTD                 Doc 772        Filed 07/29/21         Page 7 of 11

                                                                                          Exhibit B
                                                                                   Served via Electronic Mail

                          Name                                            Attention                                  Address 1                               Email
     Delaware Office of the Attorney General         Delaware Department of Justice                                                        attorney.general@delaware.gov
     Delaware Secretary of State                     Division of Corporations                                                              dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                               statetreasurer@state.de.us
                                                                                                                                           norman.kinel@squirepb.com
                                                                                                                                           sarah.conley@squirepb.com
     East West Bank                                  c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                          Attn: Villard Bastien                                                                 vbastien@me.com
                                                                                                                                           hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                           john.knapp@millernash.com
                                                                                                                                           edgar.rosales@millernash.com
     Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
     Everrank Inc.                                   PMB 280                                                                               davidha@everrankca.com
     Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                           jgentile@beneschlaw.com
                                                                                                                                           kcapuzzi@beneschlaw.com
                                                                                                        Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                            lmolinaro@beneschlaw.com
                                                                                                        Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                        Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
     Indorama Ventures Holdings LP                   c/o Morris James LLP                               Keilson                            bkeilson@morrisjames.com
     Internal Revenue Service                        Attn: Susanne Larson                                                                  sbse.insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Dilworth Paxson LLP                            Attn: Martin J. Weis               mweis@dilworthlaw.com
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson              office@stevebryson.com
     Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
     Latham & Watkins LLP                            Attn: James Ktsanes                                                                    james.ktsanes@lw.com
                                                                                                                                            jeff.bjork@lw.com
     Latham & Watkins LLP                            Attn: Jeff Bjork                                                                       carbonlite.lwteam@lw.com
                                                                                                        Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                             Anaya                               vanaya@jw.com
                                                                                                                                            jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                            marcy.smith@troutman.com
                                                                                                                                            wlbank@troutman.com
                                                                                                                                            monica.molitor@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                        Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                    kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
     Niagara Bottling LLC                            c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 2 of 4
                                                  Case 21-10527-JTD              Doc 772        Filed 07/29/21           Page 8 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                            Name                                         Attention                                   Address 1                              Email
                                                                                                      Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
     Niagara Bottling LLC                         c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                          bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                          joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                          carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                      Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                      Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
     Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                          nevrard@exactstaff.com
                                                                                                                                          gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                      Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                          mark@replenysh.com
     Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
     Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                      Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                      Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
     Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
     Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                          jkleinman@fgllp.com
                                                                                                                                          jfrank@fgllp.com
                                                                                                                                          mmatlock@fgllp.com
                                                                                                                                          csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                     csucic@fgllp.com
                                                                                                                                          kevin.mangan@wbd-us.com
                                                                                                                                          heidi.sasso@wbdus.com
                                                                                                                                          chris.lewis@wbd-us.com
     Plastic Express                              c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.         rachel.metzger@wbd-us.com


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 3 of 4
                                                    Case 21-10527-JTD            Doc 772        Filed 07/29/21          Page 9 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                         Attention                                   Address 1                                  Email
                                                    c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. &jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                      Anna B. Osterhout, Esq.             aosterhout@smithlaw.com
                                                                                                                                          rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                            dresparza@rivco.org
                                                                                                                                          bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                  nyrobankruptcy@sec.gov
     Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                           c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                          marias@goldmclaw.com
                                                                                                                                          marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                          fdavis@hsblawfirm.com
                                                                                                                                          hharrington@hsblawfirm.com
                                                                                                                                          mphillips@mmwr.com
                                                                                                                                          marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
     Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                        jeff.wilkison@stonebriarcf.com
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
                                                                                                      Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                              c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                         michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                          david.stratton@troutman.com
                                                                                                                                          evelyn.meltzer@troutman.com
                                                                                                                                          ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                         wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
     Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                          rbrady@ycst.com
                                                    Attn: Robert S. Brady, Edwin J. Harron, & Kara                                        eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                         kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 4 of 4
Case 21-10527-JTD   Doc 772   Filed 07/29/21   Page 10 of 11




                    Exhibit C
                                      Case 21-10527-JTD         Doc 772      Filed 07/29/21      Page 11 of 11

                                                                     Exhibit C
                                                               Served via Electronic Mail
                        Name                             Attention                          Address 1                        Email
           Bahram Nour-Omid & Learnicon LLC   Attn: Howard I. Camhi, Esq.                                       hcamhi@mrllp.com
                                                                                Attn: Thomas E. Hanson, Jr. &   thanson@btlaw.com
           Bahram Nour-Omid & Learnicon LLC   c/o Barnes & Thornburg LLP        Kevin G. Collins                kcollins@btlaw.com
           Bahram Nour-Omid & Learnicon LLC   c/o Learnicon LLC                                                 bahram@scopusventures.com
                                                                                                                smichelman@mrllp.com
                                                                                Attn: Sanford L. Michelman,     mhanna@mrllp.com
                                                                                Mona Z. Hanna, Howard I.        hcamhi@mrllp.com
           Bahram Nour-Omid & Learnicon LLC   c/o Michelman & Robinson LLP      Camhi, & Alexander R. Safyan    asafyan@mrllp.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                     Page 1 of 1
